Citation Nr: 1309120	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-15 137A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Daughters


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran had active service in the United States Army from January 1951 to December 1952.  The Veteran died in April 2007.  The appellant is seeking benefits as the Veteran's surviving spouse.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that, in part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

The appellant was afforded a Travel Board hearing in February 2011, before a Veterans Law Judge who is no longer with the Board.  However, governing law and regulation provides that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on the appeal (unless the appellant waives this procedural guarantee).  38 U.S.C.A. § 7107; 38 C.F.R. § 20.707.  The appellant requested a videoconference hearing and that was held, in January 2013, between Houston, Texas and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript from each Board hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the Appeals Management Center (AMC)/RO for action as described below.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) addressed VA's 38 C.F.R. § 5103(a) notice obligation in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The Court held that, because the RO's adjudication of a DIC claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the 38 U.S.C.A. § 5103(a) notice in such a claim must include 1) a statement of the conditions (if any) for which a veteran was service-connected at the time of his or her death; 2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application and accompanying evidence expressly raises a specific issue regarding, or the evidence submitted in connection with it relates to, a particular element of a claim, VA is required to provide notice that informs the claimant of how to substantiate the assertion advanced, and takes into account the evidence submitted in connection with the application.  Id. at 353.

The appellant received a letter pursuant to VA's notice obligations in June 2010.  However, review of the record does not show that that letter contained all notification elements required under 38 U.S.C.A. § 5103, as interpreted by the Court in Hupp.  In particular, the RO did not provide the appellant with information on how to substantiate the assertions she had made concerning the cause of the Veteran's death.  (These assertions are discussed below.)  This procedural defect should be cured on remand.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; residuals of a left leg osteochondroma excision including a scar and degenerative arthritis of the left knee, rated as 10 percent disabling; and residuals of a papilloma excision from the urethral meatus, rated as zero percent disabling.  At the time of his death, the Veteran had been in receipt of compensation for a total rating based on individual unemployability (TDIU) since September 1999.

The Veteran's death certificate states that the immediate cause of his death was a cardiopulmonary arrest.  This, in turn, was due to or a consequence of complications of septicemia.  No medical diagnoses were listed as significant conditions that contributed to the Veteran's death but did not result in the previously stated underlying cause.  No autopsy was performed.  

Review of the medical evidence of record reveals that the Veteran had been treated for cardiomyopathy, coronary artery disease, hyperlipidemia, congestive heart failure, diabetes, severe peripheral vascular disease in both lower extremities, foot ulcers on both feet, ischemia in both feet and generalized weakness during the last several months of his life.  As noted in the September 2011 VA medical opinion, the Veteran died of complications from sepsis likely arising from the chronic bilateral heel and sacral decubitus ulcers that were related to his severe peripheral artery disease/atherosclerosis.

The appellant contends that the Veteran developed his peripheral artery disease as a residual of the surgery performed to excise an osteochondroma of the left tibia.  She argues that the Veteran developed subsequent recurrent infections related to the surgery which resulted in the development of, or the aggravation of, the peripheral vascular disease/ischemia which led to the fatal episode of sepsis.  

In addition, the appellant contends that the Veteran had terrible stress related to the service-connected PTSD that caused or contributed to his severe heart problems.  She feels that this stress caused generalized illness and possibly contributed to the Veteran's myocardial disease and/or ischemia.  She argues that the PTSD had an extremely deleterious effect on the Veteran's health such that the PTSD contributed substantially or materially and/or that the PTSD combined to cause death and/or that the PTSD aided or lent assistance to the pathology that ultimately caused his death.  She contends, in essence, that the PTSD worsened or aggravated the medical problems that led to the Veteran's death.  

There is no medical opinion of record which addresses the question of whether the Veteran's cardiovascular pathology had been aggravated by his PTSD and/or his left lower extremity disability.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim).  On remand, such an opinion must be obtained.

Review of the evidence of record reveals that the Veteran died at the Medical Center of Southwest Texas.  While the Emergency Department summary is of record for the date of the Veteran's death, the documents of record from that facility do not include a final discharge summary.  The Emergency Department summary indicates that the Veteran had been transferred to an Intensive Care Unit (ICU), but no terminal ICU records are included in the claims file.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Thus, on remand, all outstanding terminal private treatment records should be sought, obtained and associated with the claims file.

Therefore, further development of the evidence is necessary, requiring further investigation.  In addition, the duty to assist includes obtaining records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, remand is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  In particular, send the appellant and her representative a letter that complies with the notification requirements as interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letter must explain, what, if any, information and evidence (medical and lay) not previously provided to VA is necessary to substantiate the assertions advanced by the appellant; the evidence of record concerning her assertions must be taken into account.

2.  Obtain, with assistance from the appellant as needed, the April 2007 ICU records and terminal discharge summary/report from the Medical Center of Southwest Texas.

To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her representative must also be informed of the negative results and be given opportunity to secure the records.

3.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed for a determination of the causes(s) of the Veteran's death by an appropriate physician, such as a pathologist.  The reviewer must be provided with the entire claims file, including any records obtained pursuant to the above development, and a copy of this remand.  If the reviewing physician does not have access to Virtual VA, any relevant records contained in the Virtual VA file that are not available to the reviewer must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewer is requested to provide an opinion as to the medical probability that any documented pertinent cardiovascular condition is related to the Veteran's service-connected PTSD or to his left lower extremity disability.  In particular, the reviewer should discuss whether any service-connected disability aggravated, contributed to or accelerated any existing cardiovascular disorder.  

The reviewer must provide an opinion as to the following questions:

a.  What was/were the primary/immediate cause(s) of the Veteran's death?

b.  What were the contributing conditions leading to the primary/immediate cause(s) of the Veteran's death?  What role, if any, did the Veteran's service-connected disabilities play in (i) causing, or (ii) aggravating the conditions leading to his death?  If the Veteran's PTSD or left lower extremity disability aggravated, contributed to or accelerated any cardiovascular pathology, the reviewer should state to what extent the disability did so.

c.  What role, if any, did the Veteran's service-connected disabilities in the aggregate play in 
(i) causing, (ii) contributing substantially or materially to, or (iii) hastening the Veteran's death?  Did the Veteran's osteochondroma excision residuals or his PTSD affect a vital organ such as the heart/vascular system?  Could either one of these two disabilities be characterized as having a progressive or debilitating nature? 

d.  Was there any service-related pathology that caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death?

The reviewer must identify the information on which the opinions are based.  The opinions must adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's death is causally or etiologically related to any incident of his active service, including any service-connected disability such as PTSD, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's death.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Upon receipt of the VA physician reviewer's report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

5.  Thereafter, readjudicate the appellant's 38 C.F.R. § 3.312 claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

6.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

